DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 11 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cabion et al US Patent 3,434,147 (of record) .
Cabion et al discloses an antenna feed comprising a first waveguide section (antenna), a second waveguide section (receiver) and third waveguide section (transmitter) coupled to one another, the first, second, and third waveguide sections respectively having a first port, a second port, and a third port;
 a first wire grid polarizer (gird 14) in the first waveguide section that is transparent to electromagnetic signals having a first polarization and reflective of electromagnetic signals having a second polarization orthogonal to the first polarization;
 and a second wire grid polarizer (gird 15) at or near a juncture between the second waveguide section and the third waveguide section (the grid 15) is place at the junction of the antenna, receiver and transmitter) , that is transparent to electromagnetic signals having the second polarization and reflective of electromagnetic signals having the first polarization;
 wherein the third waveguide section (transmitter) is configured to transmit and/or receive electromagnetic signals having the first polarization and/or the second polarization. (Figure 7, column 2 line 29-49)
With regard to claim 2, the first and third waveguide sections (antenna and transmitter) are substantially collinear, and wherein the second waveguide section (receiver) is substantially perpendicular to the first and third waveguide sections. 
Cabion et al discloses an antenna feed comprising: a first waveguide section extending from a first waveguide port (antenna) to an interior end; a second waveguide section extending from a second waveguide port (receiver) to an interior end; a third waveguide section extending from a third waveguide port (transmitter) to an interior end joined at a first juncture to the interior end of the first waveguide section so as to be substantially collinear therewith; wherein the interior end of the second waveguide section is joined to the third waveguide section at a second juncture so as to be substantially perpendicular to the first and third waveguide sections; a first wire grid polarizer (grid 14) in the interior end of the first waveguide section that is transparent to electromagnetic signals having a first polarization and reflective of electromagnetic signals having a second polarization orthogonal to the first polarization; and a second wire grid polarizer (grid 15) in the interior end of the second waveguide section at or near the juncture between the second waveguide section and the third waveguide section, that is the second wire grid polarizer being transparent to electromagnetic signals having the second polarization and reflective of electromagnetic signals having the first polarization; wherein the third waveguide section is configured to transmit and/or receive electromagnetic signals having the first polarization and/or the second polarization. (Claim 11)
 	The method step to the above apparatus are inherent. (Claim 20)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10  and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabion et al.(of  record)
See the above 35 U.S.C 102 rejection for a discussion of the Cabion et al reference.
Thus, Cabion et al is shown to teach all the limitation of the claims with the exception of wherein the first wire grid polarizer is oriented at a 45 degree angle relative to the axis.
  Cabion illustrates in  figure 7 that  the grid 14 is tilted over at an angle with respect to the longitudinal axis of the first waveguide 10. The purpose of this is to ensure that radiation polarized in the received plane is matched to the receiver. The grid 15 is arranged to form part of the top wall of the waveguide 10 to ensure that radiation polarized in the transmitted plane is matched to the antenna.(column 50-55) 
One of ordinary skill in the art would have found it obvious to provide the first wire grid polarizer is oriented at a 45 degree angle relative to the axis.
The motivation for the modification would have been to provide the advantageous benefit of to ensuring  that radiation polarized in the received plane is matched to the receiver.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7,  12, 15,  and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabion et al in view of Evans US Patent 4,613,836.(both of record)
See the above 35 U.S.C 102 rejection for a discussion of the Cabion et al reference.
Thus, Cabion et al is shown to teach all the limitation of the claims with the exception of the first waveguide section includes a first impedance-matching structure, and wherein the second waveguide section includes a second impedance matching structure;  an impedance-matching element at the interior end of the third waveguide section and    the impedance-matching element comprises a conductive post.  
Evans discloses that it is well known in the art of waveguide technology that inductive rods can be utilized to equalize the two polarizations by aid in the impedance matching for the field parallel to the broad face of the dielectric. These inductive rods 20 and 20' would have negligible effect on the perpendicular field, providing a means of correcting the impedance match of the two fields independently.
One of ordinary skill in the art would have found it obvious to provide the first waveguide section and the second waveguide section of Cabion with inductive rods (impedance structures)  and  the inductive rods at the interior end of the third waveguide section as taught by Evans.
The motivation for the modification would have been to provide the advantageous benefits of equalizing  the two polarizations by aid in the impedance matching  and  correcting the impedance match of the two fields independently.
Double Patenting
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11, 117,545. Although the claims at issue are not identical, they are not patentably distinct from each other because:  
17/510, 764
11, 117, 545
(Original) A full band waveguide orthomode transducer (OMT), comprising: first, second, and third waveguide sections, the first, second, and third waveguide sections respectively having a first port, a second port, and a third port, each of the first, second, and third waveguide sections having an interior end;
a first wire grid polarizer in the interior end of the first waveguide section and co- extensive therewith, the first wire grid polarizer being transparent to electromagnetic signals having a first polarization and reflective of electromagnetic signals having a second polarization orthogonal to the first polarization; and
a second wire grid polarizer in the interior end of the second waveguide section and co- extensive therewith, the second wire grid polarizer being located at a juncture between the second waveguide section and the third waveguide section, the second wire grid polarizer being transparent to electromagnetic signals having the second polarization and reflective of electromagnetic signals having the first polarization;
wherein the third waveguide section is configured to transmit and/or receive electromagnetic signals having the first polarization and/or the second polarization.
1. A full band waveguide orthomode transducer (OMT), comprising: first, second, and third waveguide sections coupled to one another, the first, second, and third waveguide sections respectively having a first port, a second port, and a third port each of the first, second, and third waveguide sections having an open interior end;
 a first wire grid polarizer in the open interior end of the first waveguide section and co-extensive therewith, the first wire grid polarizer being transparent to electromagnetic signals having a first polarization and reflective of electromagnetic signals having a second polarization orthogonal to the first polarization; and 
a second wire grid polarizer, in the open interior end of the second waveguide section and co-extensive therewith, the second wire grid polarizer being located at a juncture between the second waveguide section and the third waveguide section, the second wire grid polarizer being transparent to electromagnetic signals having the second polarization and reflective of electromagnetic signals having the first polarization; 
wherein the third waveguide section is configured to transmit and/or receive electromagnetic signals having the first polarization and/or the second polarization.
11. (Original) A full band waveguide orthomode transducer (OMT), comprising: 
a first waveguide section extending from a first waveguide port to a first interior end; a second waveguide section extending from a second waveguide port to a second interior end; a third waveguide section extending from a third waveguide port to a third interior end joined at a first juncture to the first interior end of the first waveguide section so as to be substantially collinear therewith;
wherein the second interior end of the second waveguide section is joined to the third waveguide section at a second juncture so as to be substantially perpendicular to the first and third waveguide sections;
a first wire grid polarizer in the first interior end of the first waveguide section and co- extensive therewith, the first wire grid polarizer being transparent to electromagnetic signals having a first polarization and reflective of electromagnetic signals having a second polarization orthogonal to the first polarization; and
a second wire grid polarizer in the second interior end of the second waveguide section and co-extensive therewith, the second wire grid polarizer being located at the juncture between the second waveguide section and the third waveguide section, the second wire grid polarizer being transparent to electromagnetic signals having the second polarization and reflective of electromagnetic signals having the first polarization;
wherein the third waveguide section is configured to transmit and/or receive electromagnetic signals having the first polarization and/or the second polarization.
11. A full band waveguide orthomode transducer (OMT), comprising:
a first waveguide section extending from a first waveguide port to a first open interior end; a second waveguide section extending from a second waveguide port to a third open interior end; a third waveguide section extending from a third waveguide port to a third open interior end joined at a first juncture to the first open interior end of the first waveguide section so as to be substantially collinear therewith;
 wherein the second open interior end of the second waveguide section is joined to the third waveguide section at a second juncture so as to be substantially perpendicular to the first and third waveguide sections;
 a first wire grid polarizer in the first open interior end of the first waveguide section and co-extensive therewith, the first wire grid polarizer being transparent to electromagnetic signals having a first polarization and reflective of electromagnetic signals having a second polarization orthogonal to the first polarization; and 
a second wire grid polarizer in the second open interior end of the second waveguide section and co-extensive therewith, the second wire grid polarizer being located at the juncture between the second waveguide section and the third waveguide section, the second wire grid polarizer being transparent to electromagnetic signals having the second polarization and reflective of electromagnetic signals having the first polarization;
wherein the third waveguide section is configured to transmit and/or receive electromagnetic signals having the first polarization and/or the second polarization.
21. (New) A method of separating or combining a first electromagnetic signal having a first polarization and a second electromagnetic signal having a second polarization, the method comprising: 
(a) forming a full band waveguide orthomode transducer (OMT) by:
(i) providing a first waveguide section extending from a first waveguide port to a first interior end, a second waveguide section extending from a second waveguide port to a second interior end, and a third waveguide section extending from a third waveguide port to a third interior end joined at a first juncture to the first interior end of the first waveguide section so as to be substantially collinear therewith, wherein the second interior end of the second waveguide section is joined to the third waveguide section at a second juncture so as to be substantially perpendicular to the first and third waveguide sections; and
(ii) providing (1) a first wire grid polarizer in the first interior end of the first waveguide section so as to be co-extensive therewith, the first wire grid polarizer being transparent to the first electromagnetic signal and reflective of the second electromagnetic signal, and (2) a second wire grid polarizer in the second interior end of the second waveguide section so as to be co- extensive therewith, the second wire grid polarizer being located at the second juncture, the second wire grid polarizer being transparent to the second electromagnetic signal and reflective of the second electromagnetic signal; and
(b) transmitting and/or receiving in the third waveguide section at least one of the first and second electromagnetic signals.
20. A method of separating or combining a first electromagnetic signal having a first polarization and a second electromagnetic signal having a second polarization, the method comprising: 
providing waveguide orthomode transducer comprising a first waveguide section extending from a first waveguide port to a first open interior end, a second waveguide section extending from a second waveguide port to a second open interior end, and a third waveguide section extending from a third waveguide port to a third open interior end joined at a first juncture to the first open interior end of the first waveguide section so as to be substantially collinear therewith, wherein the second open interior end of the second waveguide section is joined to the third waveguide section at a second juncture so as to be substantially perpendicular to the first and third waveguide sections; 
providing (1) a first wire grid polarizer in the first open interior end of the first waveguide section so as to be co-extensive therewith, the first wire grid polarizer being transparent to the first electromagnetic signal and reflective of the second electromagnetic signal, and (2) a second wire grid polarizer in the second open interior end of the second waveguide section so as to be co-extensive therewith, the second wire grid polarizer being located at the second juncture, the second wire grid polarizer being transparent to the second electromagnetic signal and reflective of the second electromagnetic signal; and transmitting and/or receiving in the third waveguide section at least one of the first and second electromagnetic signals.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 21, 2022  

/K.E.G/ Examiner, Art Unit 2843                                                                                                                                                                   
/Samuel S Outten/Primary Examiner, Art Unit 2843